Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20       PageID.558    Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                  Case No. 18-cr-20554
                                                    District Judge Paul D. Borman
JACKIE DOUGLAS WOODBURN,

       Defendant.                     /

     ORDER DENYING DEFENDANT JACKIE DOUGLAS WOODBURN'S
        MOTION FOR COMPASSIONATE RELEASE (ECF NO. 39)

       On August 25, 2020, Defendant Woodburn filed a Petition for

Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No. 39.)

Petitioner noted that he was sentenced on January 15, 2020 to 204 months

imprisonment after pleading guilty to one Count of Production of Child

Pornography in Violation of 18 U.S.C. § 2251(a). (Id. at PageID 263.) He was

designated to FCI-Elkton. His projected release date is November, 2032. (Id. at

PageID 272.)

       On October 8, 2020, the Government filed a Response in Opposition to

Defendant's Motion for Compassionate Release. (ECF No. 45.)

       On October 16, 2020, Defendant Woodburn filed a Reply to Response to

Petition for Compassionate Release. (ECF No. 49.)



                                          1
Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20        PageID.559    Page 2 of 8




       The parties agree that Defendant Woodburn has exhausted his

administrative remedies as required under 18 U.S.C. § 3582(c)(1)(A), and that he

is obese, a medical condition that meets the eligibility threshold for consideration

of compassionate release under U.S. Sentencing Guideline § 1B1.13, cmt.,

Application Note 1(A). Defendant also contends that he suffers from additional

medical conditions: "kidney disease, high cholesterol, pre-diabetes, and age."

(Defendant's Reply, ECF No. 49, 10-16-2020, PageID 513.) Defendant notes in his

Exhibit B: medical records, that he "has a current BMI of 41, at 5' 11" and 295

lbs." (ECF No. 50, PageID 525.)

      At Mr. Woodburn's sentencing on January 15, 2020, the Government

recommended a sentence of 20 years. (ECF NO. 43, Sentencing Transcript, PageID

353.) The plea conviction was based on an offense, production of child

pornography, that carries a 15-year mandatory minimum sentence as enacted by

Congress. Defendant's Guideline Range was 360 months: he was sentenced to 17

years incarceration. (Id. at PageID 381.) Mr. Woodburn is 65 years old.

      As the U.S. Attorney acknowledged at the sentencing, that while Defendant

had never met any of his minor female victims in person, "he creeped into the

homes of these people, these children's bedrooms, these children's living rooms or

bathrooms in some cases" and sexually exploited them "by lying to them to get

them to commit sexual acts." (Id. at PageID 375-376.) The Government pointed

                                          2
Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20          PageID.560   Page 3 of 8




out that Defendant, a pastor and counselor at a church, "pretended to be a teenage

boy in order to trick his child victims into producing child pornography themselves

for his own sexual pleasure." (Government Response in Opposition to Defendants

Motion for Compassionate Release, ECF No. 45, PageID 392.) While "still

pretending to be a teenage boy--[he] wrote sexually explicit fantasies about the

children, professed his love for these girls, and asked for sexually specific videos

and images. Woodburn was relentless." (Government Response in Opposition,

ECF No. 45, PageID 394.)

        Defendant contends that the Court should not factor into its decision on his

motion for release, that he has served only two years imprisonment of his 17-year

sentence, because of scientific studies showing that the shorter the sentence served,

the more the Defendant will be able to maintain his "ties to family, employers, and

their community, all of which promotes successful reentry into society."

(Defendant's Reply, ECF No. 49, PageID 520.) Finally, Defendant contends that

the "BOP has identified Mr. Woodburn as a low risk of recidivism." (Id. at PageID

521.)

        The Court notes that a recent Sixth Circuit opinion, United States v. Kinkaid,

805 F. App'x 394, 395-396 (6th Cir. 2020), approves of a court's consideration of

the percentage of time served in its required discussion of the 18 U.S.C. § 3553(a)

factors in considering a request for compassionate release:

                                           3
Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20         PageID.561    Page 4 of 8




             District courts routinely weigh whether a certain amount
             of time served is "sufficient, but not greater than
             necessary" to serve § 3553(a)'s purposes. That's what
             happens at sentencing. A district court may use that same
             calculus when deciding whether to grant a motion for
             compassionate release.

                                   DISCUSSION

      The Court notes that Defendant's plea conviction in this case does not

merely involve possession or receipt of child pornography; it involves Defendant's

actions in producing child pornography, a much more serious offense, as Congress

has recognized by enacting the 15-year mandatory minimum penalty of

incarceration.

      The Court will not further recite or detail the Government's summary

descriptions of the Defendant's behavior with regard to minor victims, even a nine

year old, but incorporates the citation to these descriptions in the Government

Response for the record. (Government Response, ECF No. 45, PageID 395-399.)

      While the Defendant contends that the COVID-19 pandemic has overtaken

the Bureau of Prisons' ability to protect prisoners, in particular FCI-Elkton, the

Court notes that the present COVID-19 statistics at that prison are one inmate

positive for COVID-19, zero staff positives, and 919 prisoners recovered. (BOP

Supervisor Tracy Knutson, St. Louis, MO, 10-22-2020.) The Court further notes

that the United States Court of Appeals for the Sixth Circuit decision in Wilson v.



                                          4
Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20         PageID.562    Page 5 of 8




Williams, 961 F.3d 829, 833-834 (6th Cir. 2020) concluded that the BOP has taken

satisfactory steps to deal with COVID-19 at the Elkton facility.

      The Court further recognizes that a very recent Sixth Circuit opinion in

United States v. Dane Schrank, 975 F.3d 534, 536 (6th Cir. 2020) pointed out the

following with regard to child pornography offenses:

             Congress understands that child pornography is a serious
             crime…

             Child pornography is an abhorrent offense that scars the
             children affected forever…

             Likewise, "general deterrence is crucial in the child
             pornography context." Bistline, 720 F.3d at 632.

      Even though Defendant Woodburn has exhausted his administrative rights

under § 3582(c)(1)(A), and this is properly before this Court. However, even if he

has set forth an "extraordinary and compelling reason" (obesity) for compassionate

release, release is not in order unless consistent with the Sentencing Commission's

policy statements in Guideline 1B1.13, and 18 U.S.C. § 3582(c)(1)(A) and (ii).

      Both § 3582(c)(1)(A) and the applicable Sentencing Commission's policy

statements that require the Court as a prerequisite to considering release, apply the

factors contained in 18 U.S.C. § 3553(a), find that the Defendant, if released, is not

a danger to the safety of the community, and further, as required in 18 U.S.C. §

3142(g). Thus, even if the Court determines that Defendant's obesity constitutes a

Guideline 1B1.13(A) "extraordinary and compelling reason" to provide a reduction
                                          5
Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20        PageID.563    Page 6 of 8




in sentence and order compassionate release, that cannot occur unless the Court has

determined that Defendant is not a danger to the safety of the community. This

Court finds that there are no conditions of release that would permit the Court to

conclude that, if released, Defendant is not a danger to the community.

      The Court does not find that his medical records reveal any other

extraordinary and compelling reasons for release. The Court finds that Defendant's

other medical condition issues are being treated appropriately at FCI-Elkton.

      With regard to the 18 U.S.C. § 3553(a) factors, the Court finds:

             (1)   That the nature and circumstances of Defendant Woodburn's

                   conviction indicate, as the Sixth Circuit noted in Schrank,

                   dangerous criminal behavior directed at minor children.

                   Woodburn's lack of criminal history, and his conduct during his

                   very brief period at FCI-Elkton, do eviscerate the Court's

                   concern for recidivist criminal behavior if Defendant were to be

                   released to the community.

             (2)   There was a need in this year, 2020, to impose this significant

                   17-year sentence to provide just punishment for this terribly

                   serious offense, to promote respect for the law, to deter similar

                   conduct by others, and at this time after only a very brief




                                         6
Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20        PageID.564      Page 7 of 8




                   incarceration period, to protect the public from further crimes

                   by this Defendant.

      It has only been a few months since the Court imposed this 17-year sentence

for an internet child predator who surreptitiously instigated the production of child

sex pornography to satisfy his deviant behavior. To grant his request for home

confinement would not provide just punishment for this serious offense, would not

promote respect for the law, nor provide significant deterrence to others

considering the commission of a similar serious child pornography offense, and

would not provide a sufficient term of imprisonment to deter Defendant from

committing a similar child pornography offense if released.

      The Court also finds, pursuant to 18 U.S.C. § 3142(g), that there are no

conditions of release that could protect the community from similar criminal

behavior by this Defendant if released.

                                  CONCLUSION

      The Court DENIES Defendant's motion for compassionate release for this

very serious child pornography crime where Defendant has served but a very

minor period of incarceration, because to do so would not provide just punishment

for this deplorable offense, would not promote respect for the law, would not deter




                                          7
Case 2:18-cr-20554-PDB-APP ECF No. 51 filed 10/26/20      PageID.565   Page 8 of 8




similar conduct by others, and would not guarantee the public protection from

future crimes by Defendant Jackie Douglas Woodburn.

      SO ORDERED.

DATED: October 26, 2020               s/Paul D. Borman
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE




                                        8
